UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21664 Pioneer Series Trust III (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:June 30 Date of reporting period:July 1, 2013 to June 30, 2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Series Trust III By (Signature and Title)/s/ Mark D. Goodwin Mark D. Goodwin, Executive Vice President DateAugust 20, 2014 Pioneer Disciplined Value Fund AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 30, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Barbara Hackman Franklin For For Management 1h Elect Director Jeffrey E. Garten For For Management 1i Elect Director Ellen M. Hancock For For Management 1j Elect Director Richard J. Harrington For For Management 1k Elect Director Edward J. Ludwig For For Management 1l Elect Director Joseph P. Newhouse For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management 4 Amend Right to Call Special Meeting For For Management 5 Amend Omnibus Stock Plan For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7A Require Independent Board Chairman Against Against Shareholder 7B Enhance Board Oversight of Political Against Against Shareholder Contributions 7C Amend Policy to Disclose Payments to Against Abstain Shareholder Tax-Exempt Organizations AMERICAN AIRLINES GROUP INC. Ticker: AAL Security ID: 02376R102 Meeting Date: JUN 04, 2014 Meeting Type: Annual Record Date: APR 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James F. Albaugh For For Management 1b Elect Director Jeffrey D. Benjamin For For Management 1c Elect Director John T. Cahill For For Management 1d Elect Director Michael J. Embler For For Management 1e Elect Director Matthew J. Hart For For Management 1f Elect Director Alberto Ibarguen For For Management 1g Elect Director Richard C. Kraemer For For Management 1h Elect Director Denise M. O'Leary For For Management 1i Elect Director W. Douglas Parker For For Management 1j Elect Director Ray M. Robinson For For Management 1k Elect Director Richard P. Schifter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ANALOG DEVICES, INC. Ticker: ADI Security ID: 032654105 Meeting Date: MAR 12, 2014 Meeting Type: Annual Record Date: JAN 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ray Stata For For Management 1b Elect Director Vincent T. Roche For For Management 1c Elect Director Richard M. Beyer For For Management 1d Elect Director James A. Champy For For Management 1e Elect Director John C. Hodgson For For Management 1f Elect Director Yves-Andre Istel For For Management 1g Elect Director Neil Novich For For Management 1h Elect Director F. Grant Saviers For For Management 1i Elect Director Kenton J. Sicchitano For For Management 1j Elect Director Lisa T. Su For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director G. Steven Farris For For Management 2 Elect Director A.D. Frazier, Jr. For For Management 3 Elect Director Amy H. Nelson For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Declassify the Board of Directors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2014 Meeting Type: Annual Record Date: DEC 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Amend Articles to Eliminate Board For For Management Blank Check Authority to Issue Preferred Stock 4 Establish a Par Value for Common Stock For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For For Management 8 Establish Board Committee on Human Against Against Shareholder Rights 9 Report on Trade Associations and Against Abstain Shareholder Organizations that Promote Sustainability Practices 10 Advisory Vote to Increase Capital Against Against Shareholder Repurchase Program 11 Proxy Access Against Against Shareholder BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sharon L. Allen For For Management 1.2 Elect Director Susan S. Bies For For Management 1.3 Elect Director Jack O. Bovender, Jr. For For Management 1.4 Elect Director Frank P. Bramble, Sr. For For Management 1.5 Elect Director Pierre J. P. de Weck For For Management 1.6 Elect Director Arnold W. Donald For For Management 1.7 Elect Director Charles K. Gifford For For Management 1.8 Elect Director Charles O. Holliday, Jr. For For Management 1.9 Elect Director Linda P. Hudson For For Management 1.10 Elect Director Monica C. Lozano For For Management 1.11 Elect Director Thomas J. May For For Management 1.12 Elect Director Brian T. Moynihan For For Management 1.13 Elect Director Lionel L. Nowell, III For For Management 1.14 Elect Director Clayton S. Rose For For Management 1.15 Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Certificate of Designations for For For Management Series T Preferred Stock 5 Provide for Cumulative Voting Against For Shareholder 6 Adopt Proxy Access Right Against Against Shareholder 7 Report on Climate Change Financing Risk Against Abstain Shareholder 8 Report on Lobbying Payments and Policy Against Abstain Shareholder BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: FEB 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jennifer S. Banner For For Management 1.2 Elect Director K. David Boyer, Jr. For For Management 1.3 Elect Director Anna R. Cablik For For Management 1.4 Elect Director Ronald E. Deal For For Management 1.5 Elect Director James A. Faulkner For For Management 1.6 Elect Director I. Patricia Henry For For Management 1.7 Elect Director John P. Howe, III For For Management 1.8 Elect Director Erick C. Kendrick For For Management 1.9 Elect Director Kelly S. King For For Management 1.10 Elect Director Louis B. Lynn For For Management 1.11 Elect Director Edward C. Milligan For For Management 1.12 Elect Director Charles A. Patton For For Management 1.13 Elect Director Nido R. Qubein For For Management 1.14 Elect Director Tollie W. Rich, Jr. For For Management 1.15 Elect Director Thomas E. Skains For For Management 1.16 Elect Director Thomas N. Thompson For For Management 1.17 Elect Director Edwin H. Welch For For Management 1.18 Elect Director Stephen T. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Report on Political Contributions and Against For Shareholder Lobbying Expenditures 6 Claw-back of Payments under Against For Shareholder Restatements CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 19, 2013 Meeting Type: Annual Record Date: SEP 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director Gregory Q. Brown For For Management 1d Elect Director M. Michele Burns For For Management 1e Elect Director Michael D. Capellas For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Roderick C. McGeary For For Management 1k Elect Director Arun Sarin For For Management 1l Elect Director Steven M. West For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Approve Proxy Advisor Competition Against Against Shareholder CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Corbat For For Management 1b Elect Director Duncan P. Hennes For For Management 1c Elect Director Franz B. Humer For For Management 1d Elect Director Eugene M. McQuade For For Management 1e Elect Director Michael E. O'Neill For For Management 1f Elect Director Gary M. Reiner For For Management 1g Elect Director Judith Rodin For For Management 1h Elect Director Robert L. Ryan For For Management 1i Elect Director Anthony M. Santomero For For Management 1j Elect Director Joan E. Spero For For Management 1k Elect Director Diana L. Taylor For For Management 1l Elect Director William S. Thompson, Jr. For For Management 1m Elect Director James S. Turley For For Management 1n Elect Director Ernesto Zedillo Ponce For For Management de Leon 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder 7 Amend Director Indemnifications Against Against Shareholder Provisions 8 Adopt Proxy Access Right Against Against Shareholder COCA-COLA ENTERPRISES, INC. Ticker: CCE Security ID: 19122T109 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jan Bennink For For Management 1.2 Elect Director John F. Brock For For Management 1.3 Elect Director Calvin Darden For For Management 1.4 Elect Director L. Phillip Humann For For Management 1.5 Elect Director Orrin H. Ingram, II For For Management 1.6 Elect Director Thomas H. Johnson For For Management 1.7 Elect Director Suzanne B. Labarge For For Management 1.8 Elect Director Veronique Morali For For Management 1.9 Elect Director Andrea L. Saia For For Management 1.10 Elect Director Garry Watts For For Management 1.11 Elect Director Curtis R. Welling For For Management 1.12 Elect Director Phoebe A. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director Charles E. Bunch For For Management 1d Elect Director James E. Copeland, Jr. For For Management 1e Elect Director Jody L. Freeman For For Management 1f Elect Director Gay Huey Evans For For Management 1g Elect Director Ryan M. Lance For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Report on Lobbying Payments and Policy Against Abstain Shareholder 6 Adopt Quantitative GHG Goals for Against Against Shareholder Operations CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director William I. Miller For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Georgia R. Nelson For For Management 5 Elect Director Robert K. Herdman For For Management 6 Elect Director Robert J. Bernhard For For Management 7 Elect Director Franklin R. Chang Diaz For For Management 8 Elect Director Stephen B. Dobbs For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Ratify Auditors For For Management 11 Provide For Confidential Running Vote Against For Shareholder Tallies CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown, II For For Management 1.2 Elect Director Nancy-Ann M. DeParle For For Management 1.3 Elect Director David W. Dorman For For Management 1.4 Elect Director Anne M. Finucane For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: 254709108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Aronin For For Management 1.2 Elect Director Mary K. Bush For For Management 1.3 Elect Director Gregory C. Case For For Management 1.4 Elect Director Candace H. Duncan For For Management 1.5 Elect Director Cynthia A. Glassman For For Management 1.6 Elect Director Richard H. Lenny For For Management 1.7 Elect Director Thomas G. Maheras For For Management 1.8 Elect Director Michael H. Moskow For For Management 1.9 Elect Director David W. Nelms For For Management 1.10 Elect Director Mark A. Thierer For For Management 1.11 Elect Director Lawrence A. Weinbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management EATON CORPORATION PLC Ticker: ETN Security ID: G29183103 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George S. Barrett For For Management 1b Elect Director Todd M. Bluedorn For For Management 1c Elect Director Christopher M. Connor For For Management 1d Elect Director Michael J. Critelli For For Management 1e Elect Director Alexander M. Cutler For For Management 1f Elect Director Charles E. Golden For For Management 1g Elect Director Linda A. Hill For For Management 1h Elect Director Arthur E. Johnson For For Management 1i Elect Director Ned C. Lautenbach For For Management 1j Elect Director Deborah L. McCoy For For Management 1k Elect Director Gregory R. Page For For Management 1l Elect Director Gerald B. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approval of Overseas Market Purchases For For Management of the Company Shares EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director William D. Green For For Management 1g Elect Director Edmund F. Kelly For For Management 1h Elect Director Jami Miscik For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FORD MOTOR COMPANY Ticker: F Security ID: 345370860 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen G. Butler For For Management 1.2 Elect Director Kimberly A. Casiano For For Management 1.3 Elect Director Anthony F. Earley, Jr. For For Management 1.4 Elect Director Edsel B. Ford, II For For Management 1.5 Elect Director William Clay Ford, Jr. For For Management 1.6 Elect Director Richard A. Gephardt For For Management 1.7 Elect Director James P. Hackett For For Management 1.8 Elect Director James H. Hance, Jr. For For Management 1.9 Elect Director William W. Helman, IV For For Management 1.10 Elect Director Jon M. Huntsman, Jr. For For Management 1.11 Elect Director John C. Lechleiter For For Management 1.12 Elect Director Ellen R. Marram For For Management 1.13 Elect Director Alan Mulally For For Management 1.14 Elect Director Homer A. Neal For For Management 1.15 Elect Director Gerald L. Shaheen For For Management 1.16 Elect Director John L. Thornton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Non-Employee Director Omnibus For Against Management Stock Plan 5 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 6 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director John J. Brennan For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Ann M. Fudge For For Management 7 Elect Director Susan J. Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Rochelle B. Lazarus For For Management 12 Elect Director James J. Mulva For For Management 13 Elect Director James E. Rohr For For Management 14 Elect Director Mary L. Schapiro For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director James S. Tisch For For Management 17 Elect Director Douglas A. Warner, III For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Ratify Auditors For For Management 20 Provide for Cumulative Voting Against For Shareholder 21 Stock Retention/Holding Period Against Against Shareholder 22 Require More Director Nominations Than Against Against Shareholder Open Seats 23 Provide Right to Act by Written Consent Against For Shareholder 24 Cessation of All Stock Options and Against Against Shareholder Bonuses 25 Seek Sale of Company Against Against Shareholder HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan M. Bennett For For Management 1.2 Elect Director James R. Boyd For For Management 1.3 Elect Director Milton Carroll For For Management 1.4 Elect Director Nance K. Dicciani For For Management 1.5 Elect Director Murry S. Gerber For For Management 1.6 Elect Director Jose C. Grubisich For For Management 1.7 Elect Director Abdallah S. Jum'ah For For Management 1.8 Elect Director David J. Lesar For For Management 1.9 Elect Director Robert A. Malone For For Management 1.10 Elect Director J. Landis Martin For For Management 1.11 Elect Director Debra L. Reed For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Human Rights Risk Assessment Against Abstain Shareholder Process HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrence J. Checki For For Management 1.2 Elect Director Edith E. Holiday For For Management 1.3 Elect Director John H. Mullin, III For For Management 1.4 Elect Director James H. Quigley For For Management 1.5 Elect Director Robert N. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4a Eliminate Supermajority Vote For For Management Requirement in Certificate of Incorporation and Bylaws 4b Eliminate Supermajority Vote For For Management Requirement in Certificate of Incorporation 5 Amend Certificate of Incorporation For For Management Removing Provisions of $3.50 Cumulative Convertible Preferred Stock 6 Report on Financial Risks of Climate Against Abstain Shareholder Change HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 28, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Gordon M. Bethune For For Management 1B Elect Director Kevin Burke For For Management 1C Elect Director Jaime Chico Pardo For For Management 1D Elect Director David M. Cote For For Management 1E Elect Director D. Scott Davis For For Management 1F Elect Director Linnet F. Deily For For Management 1G Elect Director Judd Gregg For For Management 1H Elect Director Clive Hollick For For Management 1I Elect Director Grace D. Lieblein For For Management 1J Elect Director George Paz For For Management 1K Elect Director Bradley T. Sheares For For Management 1L Elect Director Robin L. Washington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against Against Shareholder 7 Report on Lobbying Payments and Policy Against Abstain Shareholder HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kurt J. Hilzinger For For Management 1b Elect Director Bruce D. Broussard For For Management 1c Elect Director Frank A. D'Amelio For For Management 1d Elect Director W. Roy Dunbar For For Management 1e Elect Director David A. Jones, Jr. For For Management 1f Elect Director William J. McDonald For For Management 1g Elect Director William E. Mitchell For For Management 1h Elect Director David B. Nash For For Management 1i Elect Director James J. O'Brien For For Management 1j Elect Director Marissa T. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Abstain Shareholder INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Edward E. Hagenlocker For For Management 1f Elect Director Constance J. Horner For For Management 1g Elect Director Michael W. Lamach For For Management 1h Elect Director Theodore E. Martin For For Management 1i Elect Director John P. Surma For For Management 1j Elect Director Richard J. Swift For For Management 1k Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Renew Directors' Authority to Issue For For Management Shares 5 Renew Directors' Authority to Issue For For Management Shares for Cash 6 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary Sue Coleman For For Management 1b Elect Director James G. Cullen For For Management 1c Elect Director Ian E. L. Davis For For Management 1d Elect Director Alex Gorsky For For Management 1e Elect Director Susan L. Lindquist For For Management 1f Elect Director Mark B. McClellan For For Management 1g Elect Director Anne M. Mulcahy For For Management 1h Elect Director Leo F. Mullin For For Management 1i Elect Director William D. Perez For For Management 1j Elect Director Charles Prince For For Management 1k Elect Director A. Eugene Washington For For Management 1l Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director James S. Crown For For Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Laban P. Jackson, Jr. For For Management 1i Elect Director Michael A. Neal For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Abstain Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Provide for Cumulative Voting Against For Shareholder KEYCORP Ticker: KEY Security ID: 493267108 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph A. Carrabba For For Management 1.2 Elect Director Charles P. Cooley For For Management 1.3 Elect Director Alexander M. Cutler For For Management 1.4 Elect Director H. James Dallas For For Management 1.5 Elect Director Elizabeth R. Gile For For Management 1.6 Elect Director Ruth Ann M. Gillis For For Management 1.7 Elect Director William G. Gisel, Jr. For For Management 1.8 Elect Director Richard J. Hipple For For Management 1.9 Elect Director Kristen L. Manos For For Management 1.10 Elect Director Beth E. Mooney For For Management 1.11 Elect Director Demos Parneros For For Management 1.12 Elect Director Barbara R. Snyder For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder LINCOLN NATIONAL CORPORATION Ticker: LNC Security ID: 534187109 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis R. Glass For For Management 1.2 Elect Director Gary C. Kelly For For Management 1.3 Elect Director Michael F. Mee For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: APR 16, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Jagjeet S. Bindra to Supervisory For For Management Board 1b Elect Milton Carroll to Supervisory For For Management Board 1c Elect Claire S. Farley to Supervisory For For Management Board 1d Elect Rudy van der Meer to Supervisory For For Management Board 1e Elect Isabella D. Goren to Supervisory For For Management Board 1f Elect Nance K. Dicciani to Supervisory For For Management Board 2a Elect Karyn F. Ovelmen to Management For For Management Board 2b Elect Craig B. Glidden to Management For For Management Board 2c Elect Bhavesh V. Patel to Management For For Management Board 2d Elect Patrick D. Quarles to Management For For Management Board 2e Elect Timothy D. Roberts to Management For For Management Board 3 Adopt Financial Statements and For For Management Statutory Reports 4 Approve Discharge of Management Board For For Management 5 Approve Discharge of Supervisory Board For For Management 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 7 Ratify PricewaterhouseCoopers For For Management Accountants N.V. as Auditors 8 Approve Dividends of USD 2.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory H. Boyce For For Management 1b Elect Director Pierre Brondeau For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Chadwick C. Deaton For For Management 1e Elect Director Shirley Ann Jackson For For Management 1f Elect Director Philip Lader For For Management 1g Elect Director Michael E. J. Phelps For For Management 1h Elect Director Dennis H. Reilley For For Management 1i Elect Director Lee M. Tillman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder 5 Report on Methane Emissions Management Against Abstain Shareholder and Reduction Targets MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 27, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Kenneth C. Frazier For For Management 1d Elect Director Thomas H. Glocer For For Management 1e Elect Director William B. Harrison, Jr. For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Craig B. Thompson For For Management 1k Elect Director Wendell P. Weeks For For Management 1l Elect Director Peter C. Wendell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Erskine B. Bowles For For Management 1.2 Elect Director Howard J. Davies For For Management 1.3 Elect Director Thomas H. Glocer For For Management 1.4 Elect Director James P. Gorman For For Management 1.5 Elect Director Robert H. Herz For For Management 1.6 Elect Director C. Robert Kidder For For Management 1.7 Elect Director Klaus Kleinfeld For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Hutham S. Olayan For For Management 1.10 Elect Director James W. Owens For For Management 1.11 Elect Director O. Griffith Sexton For For Management 1.12 Elect Director Ryosuke Tamakoshi For For Management 1.13 Elect Director Masaaki Tanaka For For Management 1.14 Elect Director Laura D. Tyson For For Management 1.15 Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder NEXTERA ENERGY, INC. Ticker: NEE Security ID: 65339F101 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sherry S. Barrat For For Management 1b Elect Director Robert M. Beall, II For For Management 1c Elect Director James L. Camaren For For Management 1d Elect Director Kenneth B. Dunn For For Management 1e Elect Director Kirk S. Hachigian For For Management 1f Elect Director Toni Jennings For For Management 1g Elect Director James L. Robo For For Management 1h Elect Director Rudy E. Schupp For For Management 1i Elect Director John L. Skolds For For Management 1j Elect Director William H. Swanson For For Management 1k Elect Director Hansel E. Tookes, II For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Eliminate Supermajority Vote Against For Shareholder Requirement NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: JUN 24, 2014 Meeting Type: Annual Record Date: MAY 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For For Management 1.2 Elect Director Howard I. Atkins For For Management 1.3 Elect Director Eugene L. Batchelder For For Management 1.4 Elect Director Stephen I. Chazen For For Management 1.5 Elect Director Edward P. Djerejian For For Management 1.6 Elect Director John E. Feick For For Management 1.7 Elect Director Margaret M. Foran For For Management 1.8 Elect Director Carlos M. Gutierrez For For Management 1.9 Elect Director William R. Klesse For For Management 1.10 Elect Director Avedick B. Poladian For For Management 1.11 Elect Director Elisse B. Walter For For Management 2 Remove Age Restriction for Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Separate the Roles of the Chairman of For For Management the Board and the Chief Executive Officer 6 Ratify Auditors For For Management 7 Stock Retention/Holding Period Against Against Shareholder 8 Review and Assess Membership of Against Against Shareholder Lobbying Organizations 9 Report on Management of Hydraulic Against Abstain Shareholder Fracturing Risks and Opportunities 10 Report on Methane Emissions Management Against Abstain Shareholder and Reduction Targets PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director W. Don Cornwell For For Management 1.3 Elect Director Frances D. Fergusson For For Management 1.4 Elect Director Helen H. Hobbs For For Management 1.5 Elect Director Constance J. Horner For For Management 1.6 Elect Director James M. Kilts For For Management 1.7 Elect Director George A. Lorch For For Management 1.8 Elect Director Shantanu Narayen For For Management 1.9 Elect Director Suzanne Nora Johnson For For Management 1.10 Elect Director Ian C. Read For For Management 1.11 Elect Director Stephen W. Sanger For For Management 1.12 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Require Shareholder Vote to Approve Against Against Shareholder Political Contributions Policy 6 Review and Assess Membership of Against Against Shareholder Lobbying Organizations 7 Provide Right to Act by Written Consent Against For Shareholder PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 19, 2014 Meeting Type: Annual Record Date: APR 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Brent Callinicos For For Management 1.3 Elect Director Emanuel Chirico For For Management 1.4 Elect Director Juan R. Figuereo For For Management 1.5 Elect Director Joseph B. Fuller For For Management 1.6 Elect Director Fred Gehring For For Management 1.7 Elect Director Bruce Maggin For For Management 1.8 Elect Director V. James Marino For For Management 1.9 Elect Director Henry Nasella For For Management 1.10 Elect Director Rita M. Rodriguez For For Management 1.11 Elect Director Edward R. Rosenfeld For For Management 1.12 Elect Director Craig Rydin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management REGIONS FINANCIAL CORPORATION Ticker: RF Security ID: 7591EP100 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George W. Bryan For For Management 1b Elect Director Carolyn H. Byrd For For Management 1c Elect Director David J. Cooper, Sr. For For Management 1d Elect Director Don DeFosset For For Management 1e Elect Director Eric C. Fast For For Management 1f Elect Director O.B. Grayson Hall, Jr. For For Management 1g Elect Director John D. Johns For For Management 1h Elect Director Charles D. McCrary For For Management 1i Elect Director James R. Malone For For Management 1j Elect Director Ruth Ann Marshall For For Management 1k Elect Director Susan W. Matlock For For Management 1l Elect Director John E. Maupin, Jr. For For Management 1m Elect Director Lee J. Styslinger, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RIO TINTO PLC Ticker: RIO Security ID: 767204100 Meeting Date: APR 15, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report for UK Law For For Management Purposes 4 Approve Remuneration Report for For For Management Australian Law Purposes 5 Approve Potential Termination Benefits For For Management 6 Elect Anne Lauvergeon as Director For For Management 7 Elect Simon Thompson as Director For For Management 8 Re-elect Robert Brown as Director For For Management 9 Re-elect Jan du Plessis as Director For For Management 10 Re-elect Michael Fitzpatrick as For For Management Director 11 Re-elect Ann Godbehere as Director For For Management 12 Re-elect Richard Goodmanson as Director For For Management 13 Re-elect Lord Kerr as Director For For Management 14 Re-elect Chris Lynch as Director For For Management 15 Re-elect Paul Tellier as Director For For Management 16 Re-elect John Varley as Director For For Management 17 Re-elect Sam Walsh as Director For For Management 18 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 19 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 20 Authorise Issue of Equity with For For Management Pre-emptive Rights 21 Authorise Issue of Equity without For For Management Pre-emptive Rights 22 Authorise Market Purchase of Ordinary For For Management Shares 23 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 24 Approve Scrip Dividend For For Management THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director Kermit R. Crawford For For Management 1d Elect Director Jack M. Greenberg For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Siddharth N. (Bobby) For For Management Mehta 1g Elect Director Andrea Redmond For For Management 1h Elect Director John W. Rowe For For Management 1i Elect Director Judith A. Sprieser For For Management 1j Elect Director Mary Alice Taylor For For Management 1k Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder 7 Report on Political Contributions Against Abstain Shareholder THE HARTFORD FINANCIAL SERVICES GROUP, INC. Ticker: HIG Security ID: 416515104 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert B. Allardice, III For For Management 1b Elect Director Trevor Fetter For For Management 1c Elect Director Liam E. McGee For For Management 1d Elect Director Kathryn A. Mikells For For Management 1e Elect Director Michael G. Morris For For Management 1f Elect Director Thomas A. Renyi For For Management 1g Elect Director Julie G. Richardson For For Management 1h Elect Director Virginia P. Ruesterholz For For Management 1i Elect Director Charles B. Strauss For For Management 1j Elect Director H. Patrick Swygert For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management THE NASDAQ OMX GROUP, INC. Ticker: NDAQ Security ID: 631103108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene T. Begley For For Management 1b Elect Director Steven D. Black For For Management 1c Elect Director Borje E. Ekholm For For Management 1d Elect Director Robert Greifeld For For Management 1e Elect Director Glenn H. Hutchins For For Management 1f Elect Director Essa Kazim For For Management 1g Elect Director John D. Markese For For Management 1h Elect Director Ellyn A. McColgan For For Management 1i Elect Director Thomas F. O Neill For For Management 1j Elect Director Michael R. Splinter For For Management 1k Elect Director Lars R. Wedenborn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Charter to Remove Certain For For Management Provisions THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: JAN 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard O. Berndt For For Management 1.2 Elect Director Charles E. Bunch For For Management 1.3 Elect Director Paul W. Chellgren For For Management 1.4 Elect Director William S. Demchak For For Management 1.5 Elect Director Andrew T. Feldstein For For Management 1.6 Elect Director Kay Coles James For For Management 1.7 Elect Director Richard B. Kelson For For Management 1.8 Elect Director Anthony A. Massaro For For Management 1.9 Elect Director Jane G. Pepper For For Management 1.10 Elect Director Donald J. Shepard For For Management 1.11 Elect Director Lorene K. Steffes For For Management 1.12 Elect Director Dennis F. Strigl For For Management 1.13 Elect Director Thomas J. Usher For For Management 1.14 Elect Director George H. Walls, Jr. For For Management 1.15 Elect Director Helge H. Wehmeier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Climate Change Financing Risk Against Abstain Shareholder THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 18, 2014 Meeting Type: Annual Record Date: JAN 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan E. Arnold For For Management 1b Elect Director John S. Chen For For Management 1c Elect Director Jack Dorsey For For Management 1d Elect Director Robert A. Iger For For Management 1e Elect Director Fred H. Langhammer For For Management 1f Elect Director Aylwin B. Lewis For For Management 1g Elect Director Monica C. Lozano For For Management 1h Elect Director Robert W. Matschullat For For Management 1i Elect Director Sheryl K. Sandberg For For Management 1j Elect Director Orin C. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Adopt Proxy Access Right Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against Against Shareholder UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director David B. Dillon For For Management 1.4 Elect Director Judith Richards Hope For For Management 1.5 Elect Director John J. Koraleski For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Michael R. McCarthy For For Management 1.8 Elect Director Michael W. McConnell For For Management 1.9 Elect Director Thomas F. McLarty, III For For Management 1.10 Elect Director Steven R. Rogel For For Management 1.11 Elect Director Jose H. Villarreal For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management 5 Stock Retention/Holding Period Against Against Shareholder UNITED CONTINENTAL HOLDINGS, INC. Ticker: UAL Security ID: 910047109 Meeting Date: JUN 11, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carolyn Corvi For For Management 1.2 Elect Director Jane C. Garvey For For Management 1.3 Elect Director Walter Isaacson For For Management 1.4 Elect Director Henry L. Meyer, III For For Management 1.5 Elect Director Oscar Munoz For For Management 1.6 Elect Director William R. Nuti For For Management 1.7 Elect Director Laurence E. Simmons For For Management 1.8 Elect Director Jeffery A. Smisek For For Management 1.9 Elect Director David J. Vitale For For Management 1.10 Elect Director John H. Walker For For Management 1.11 Elect Director Charles A. Yamarone For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Non-Employee Director Omnibus For For Management Stock Plan UNUM GROUP Ticker: UNM Security ID: 91529Y106 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy F. Keaney For For Management 1.2 Elect Director Gloria C. Larson For For Management 1.3 Elect Director William J. Ryan For For Management 1.4 Elect Director Thomas R. Watjen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management VODAFONE GROUP PLC Ticker: VOD Security ID: 92857W209 Meeting Date: JUL 23, 2013 Meeting Type: Annual Record Date: JUN 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect Gerard Kleisterlee as Director For For Management 3 Re-elect Vittorio Colao as Director For For Management 4 Re-elect Andy Halford as Director For For Management 5 Re-elect Stephen Pusey as Director For For Management 6 Re-elect Renee James as Director For For Management 7 Re-elect Alan Jebson as Director For For Management 8 Re-elect Samuel Jonah as Director For For Management 9 Elect Omid Kordestani as Director For For Management 10 Re-elect Nick Land as Director For For Management 11 Re-elect Anne Lauvergeon as Director For For Management 12 Re-elect Luc Vandevelde as Director For For Management 13 Re-elect Anthony Watson as Director For For Management 14 Re-elect Philip Yea as Director For For Management 15 Approve Final Dividend For For Management 16 Approve Remuneration Report For For Management 17 Reappoint Deloitte LLP as Auditors For For Management 18 Authorise the Audit and Risk Committee For For Management to Fix Remuneration of Auditors 19 Authorise Issue of Equity with For For Management Pre-emptive Rights 20 Authorise Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Market Purchase of Ordinary For For Management Shares 22 Authorise EU Political Donations and For For Management Expenditure 23 Authorise the Company to Call EGM with For For Management Two Weeks' Notice XEROX CORPORATION Ticker: XRX Security ID: 984121103 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glenn A. Britt For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Richard J. Harrington For For Management 1.4 Elect Director William Curt Hunter For For Management 1.5 Elect Director Robert J. Keegan For For Management 1.6 Elect Director Robert A. McDonald For For Management 1.7 Elect Director Charles Prince For For Management 1.8 Elect Director Ann N. Reese For For Management 1.9 Elect Director Sara Martinez Tucker For For Management 1.10 Elect Director Mary Agnes Wilderotter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation END NPX REPORT
